


Exhibit 10.1


EMPLOYMENT AGREEMENT


This Agreement (“Agreement”) is entered into by and between Charles Steinhauer
(“Employee”) and Dial Global, Inc. (the “Company”).


1.    Employment. The Company hereby employs Employee, and Employee accepts such
employment, and agrees to devote Employee's full time and efforts to the
interests of the Company upon the terms and conditions hereinafter set forth.


2.    Term of Employment. Subject to the provisions for termination hereinafter
provided, Employee's term of employment by the Company shall commence on May 15,
2012 (the “Effective Date”) and shall continue in effect through the second
anniversary thereof (the “Term”). If the Company desires not to extend this
Agreement, it shall deliver written notice to Employee on or prior to the 180th
day immediately preceding the expiration of the Term of its intention to
terminate this Agreement effective on the last day of the Term. Unless otherwise
terminated pursuant hereto, if Employee continues to be employed by the Company
after the Term, then Employee's employment shall be deemed to continue until
such time as either party shall deliver written notice to the other party and
this Agreement shall terminate sixty (60) days after the giving of such notice.
Except as otherwise set forth herein, if either party hereto desires to
terminate this Agreement at the end of the Term or thereafter, the same sixty
(60) days' prior written notice shall apply. The period from the Effective Date
through the date of termination is hereinafter referred to as the "Employment
Period". For purposes of this Agreement, the “date of termination” shall be
deemed to be the effective date of termination.


3.    Services to be Rendered by Employee.     


(a)    During the Employment Period, Employee shall serve as the President of
Operations. Employee shall perform such duties as from time to time may be
delegated to Employee and will continue to perform duties as requested by the
co-Chief Executive Officer(s), Chief Financial Officer, Chief Administrative
Officer or the Board of Directors (the “Board”). Employee shall devote all of
Employee's professional time, energy and ability to the proper and efficient
conduct of the Company's business. Employee shall observe and comply with all
reasonable lawful directions and instructions by and on the part of the co-Chief
Executive Officers, Chief Financial Officer, Chief Administrative Officer or the
Board and endeavor to promote the interests of the Company and not at any time
during the Employment Period (and any period during which Employee receives
severance) do anything which may cause or tend to be likely to cause any loss or
damage to the Company in business, reputation or otherwise.


(b)    The Company may from time to time call on Employee to perform services
related to the business of developing, selling and broadcasting network and/or
syndicated radio programming and/or commercial inventory, which may include (in
the Company's sole discretion) contributing to the day-to-day management and
operation of such business, soliciting Sponsors and Affiliates (as such terms
are defined in Section 11 hereof) or dealing with their accounts or other
activities related to the Company's business, as reasonably requested from time
to time by the co-Chief Executive Officers, Chief Financial Officer, Chief
Administrative Officer or the Board. It shall be within the Company's discretion
to reasonably change or otherwise alter Employee's duties, title or
responsibilities provided that such is consistent with those of a lead executive
of operations. Any change shall be binding on Employee for all purposes of this
Agreement.



- 1 -



--------------------------------------------------------------------------------




(c)    Employee acknowledges that Employee will have and owe fiduciary duties to
the Company and its shareholders including, without limitation, the duties of
care, confidentiality and loyalty.


(d)    EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS RECEIVED A COPY OF THE COMPANY'S
SEXUAL HARASSMENT POLICIES AND PROCEDURES, CODE OF ETHICS AND CODE OF CONDUCT,
AND UNDERSTANDS AND AGREES TO ABIDE BY SUCH POLICIES.


4.    Compensation.


(a)    Base Salary. For the services to be rendered by Employee during the
Employment Period, the Company shall pay Employee, and Employee agrees to accept
a monthly base salary (the “Base Salary”) of Thirty-Three Thousand Three Hundred
Thirty-Three Dollars and 33 Cents ($33,333.33) for the Employment Period,
payable in accordance with the Company's normal payroll practices. Employee
shall be eligible for annual increases in Base Salary based on performance in
the sole and absolute discretion of the Compensation Committee or their
designee.


(b)    Discretionary Bonus. Employee shall be eligible for an annual
discretionary bonus valued at up to One Hundred Thousand Dollars ($100,000) for
each calendar year in the sole and absolute discretion of the Board of Directors
or its Compensation Committee or their designee. The Company may use the
Company's achievement of goals as guidelines to determine Employee's eligibility
for such annual discretionary bonus. Any cash component of any bonus will be
payable in accordance with the Company's normal payroll practices and no later
than April 30 following the calendar year for which the bonus, if any, is to be
paid. Employee shall be eligible for a bonus for a calendar year, pro-rated or
otherwise, provided, however, if Employee is not an employee of the Company: (i)
at the time such bonus is to be paid or (ii) if Employee has breached this
Agreement or any of its other obligations to the Company as described in the
Company's policies and procedures, Company shall not be obligated to pay any
bonus for such calendar year.


(c)    Equity Awards. Employee shall be eligible for grants of equity
compensation recommended by the co-Chief Executive Officers, subject to the
approval of and in the sole and absolute discretion of the Board of Directors or
its Compensation Committee or their designee. All equity compensation granted to
Employee, including such awards made pursuant to this subsection hereof, shall
be granted subject to the terms and conditions of the Company's equity
compensation plan under which the awards are granted, and using such form award
as the Compensation Committee has approved for grants to Company employees.
                            
(d)    Benefits. During the Employment Period, Employee shall be entitled to
four (4) weeks of vacation per calendar year, subject to prevailing practice
and/or policies of the Company in regard to vacations for its employees.
Employee shall be entitled to participate in all benefits plans that may be
established by the Company for employees, subject to the terms and conditions of
such plans.


(e)    Total Compensation. Employee agrees and acknowledges by his signature
hereto that the compensation set forth in this Section 4 constitutes all of the
compensation payable to Employee for his services hereunder and that no other
compensation shall be due to Employee hereunder.



- 2 -



--------------------------------------------------------------------------------




5.    Expenses. Subject to compliance by Employee with such policies regarding
expenses and expense reimbursement as may be adopted from time to time by the
Company and communicated to you, the Company shall reimburse Employee, or cause
Employee to be reimbursed, in cash for all reasonable expenses.


6.    Termination of Employment.


(a)    During the Employment Period, the Company shall have the right to
terminate the employment of Employee hereunder immediately by giving notice
thereof to Employee if any of the following has occurred, which notice shall
state the circumstances or events constituting Cause; provided, that, in the
case of clauses (i) through (iv) of this Section 6(a), Employee shall be given a
reasonable opportunity to cure, but in no event no less than five (5) business
days and no more than ten (10) business days, to the extent such act or failure
to act is curable:


(i)        if Employee has (A) failed, refused or habitually has neglected to
carry out or to perform the reasonable duties required of Employee hereunder or
otherwise breached any provision of this Agreement (other than Sections 7, 8 or
10 hereof, which are governed by Section 6(a)(iv) hereof), (B) willfully
breached any statutory or common law duty; (C) breached Section 3(c) or 3(d) of
this Agreement; or (D) violated any of the Company's internal policies or
procedures.


(ii)        if Employee is convicted of a felony or a crime involving moral
turpitude, or enters into a plea of nolo contendere or guilty to, a felony or a
crime involving moral turpitude, or if Employee has willfully engaged in conduct
which would injure the reputation of the Company in any material respect or
otherwise adversely affect its interests in any material respect if Employee
were retained as an employee of the Company;


(iii)        if Employee becomes unable by reason of physical disability or
other incapacity (as may be defined in applicable disability insurance policies)
to carry out or to perform the duties required of Employee hereunder for a
continuous period of ninety (90) days or for a non-continuous period of one
hundred twenty (120) days in the aggregate in any twelve (12)-month period;
provided, however, that Employee's compensation during any period in which
Employee is unable to perform the duties required of Employee hereunder shall be
reduced in accordance with the Company's policies and by any disability payments
(excluding any reimbursements for medical expenses and the like) which Employee
is entitled to receive under group or other disability insurance policies of the
Company during such period;


(iv)        if Employee breaches any of the provisions of Sections 7, 8 or 10
hereof or breaches any of the terms or obligations of any other confidentiality
agreements entered into between Employee and the Company, or the Company's
Related Entities, if any;


(v)        if Employee commits an act of fraud, misrepresentation or dishonesty
related to his employment with the Company, or steals or embezzles assets of the
Company; or


(vi)        if Employee engages in a conflict of interest or self-dealing.

- 3 -



--------------------------------------------------------------------------------








(b)    Employee's employment with the Company shall automatically terminate
(without notice to Employee's estate) upon the death or loss of legal capacity
of Employee.


(c)    In the event of any termination of employment pursuant to Section 6,
Employee (or Employee's estate, as the case may be) shall be entitled to receive
(i) any accrued but unpaid Base Salary prorated to the date of such termination,
(ii) Employee's then current entitlement, if any, under the Company's employee
benefit plans and programs, including payment of any vested portion of the
equity compensation previously awarded to Employee, and (iii) no other
compensation (except for equity compensation as expressly set forth below). The
parties agree that the payments set forth in this Section 6(c) constitute all of
Company's obligations, monetary or otherwise, to Employee under the terms of
this Agreement in the event of Employee's termination pursuant to Section 6(a)
or 6(b). Additionally, if Employee is terminated pursuant to Section 6(a)
(except for 6(a)(iii) as indicated below), all of Employee's equity compensation
(including, without limitation, any granted pursuant to this employment
agreement or otherwise), vested and unvested, shall terminate and expire, except
in the case of vested stock options which Employee has exercised prior to the
date of termination (for the avoidance of doubt, all vested equity compensation
(except for stock options which have been exercised) shall be forfeited in the
event of a termination pursuant to Section 6(a) (except for a termination
pursuant to 6(a)(iii) under which only unvested stock options shall be
forfeited)). Notwithstanding the foregoing, in the case of a termination
pursuant to Section 6(d), additional payments shall be due as expressly set
forth below.


(d)    The Company may terminate Employee's employment hereunder during the Term
effective at any time upon written notice to Employee. In the event that the
Company terminates Employee's employment other than pursuant to Section 6(a) or
6(b) (including by notice of non-renewal by the Company during the Employment
Period effective on the Company's specified date of Employee's termination),
subject in all cases to Employee's executing and not revoking a waiver and
general release provided to Employee by the Company (the “Release”), the Company
shall pay Employee severance pay equal to the greater of: (i) the remaining Base
Salary due to Employee through the end of the Term to be paid in equal payments
over the remainder of the Term and (ii) six (6) months' of Employee's Base
Salary, on a schedule that mirrors the Company's then effective payroll
practices; provided, however, that that in the case of such termination the
six-month delay set forth in Section 17(b) shall apply to such amounts payable
upon termination to the extent they exceed the Separation Pay Limit (as defined
in Section 17(b)). For the avoidance of doubt, it is understood and agreed that
notwithstanding anything contained herein to the contrary, Employee shall have
no duty to mitigate in the event that Company exercises its rights pursuant to
this Section 6(d).


(e)    The Company shall provide the Release to Employee within seven (7)
business days following the date of notice of termination. In order to receive
the payments and benefits under Section 6(d), Employee shall be required to sign
the Release within 21 or 45 days after the date it is provided to him, as
required by applicable law, and not revoke it within the seven day period
following the date on which it is signed. All payments delayed pursuant to the
foregoing, except to the extent delayed pursuant to Section 17(b), shall be paid
to Employee in a lump sum on the first Company payroll date on or following the
sixtieth (60th) day after the date of termination, and any remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


(f)     In addition, in the event of a termination by the Company other than
pursuant to Sections 6(a) and 6(b) hereof, subject to Employee's (x) timely
election of continuation

- 4 -



--------------------------------------------------------------------------------




coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) with respect to the Company's group health insurance plans in
which Employee participated immediately prior to the date of termination (“COBRA
Continuation Coverage”), and (y) continued payment of premiums for such plans at
the active employee rate (excluding, for purposes of calculating cost, an
employee's ability to pay premiums with pre-tax dollars), the Company shall
provide COBRA Continuation Coverage for Employee (which shall include the
reimbursement of any premiums paid by Employee for such coverage) until the
earliest of: (I) nine (9) months from the date of termination, (II) Employee
ceasing to be eligible under COBRA, and (III) Employee becoming eligible for
coverage under the health insurance plan of a subsequent employer. For the
avoidance of doubt, it is understood and agreed that notwithstanding anything
contained herein to the contrary, Employee shall have no duty to mitigate in the
event that Company exercises its rights pursuant to this Section 6(f).


7.        No Conflict of Interest; Proper Conduct. (a) During the Employment
Period and for an additional period equal to the greater of (x) if Employee is
terminated pursuant to Section 6(d), the time period during which Employee is
paid severance by the Company after the Employment Period, and (y) the time
period of up to twelve (12) months after your employment ceases other than
pursuant to Section 6(d) so long as the Company pays you (at the Company's
option) for each such day after the date your employment ceases at the rate of
your Base Salary in accordance with the Company's then-effective payroll
practices, Employee will not, directly or indirectly, either individually or as
a stockholder (except as a stockholder of less than one percent (1%) of the
issued and outstanding stock of a publicly-held corporation whose gross assets
exceed $100,000,000), investor, officer, director, member, employee, agent,
trustee, associate or consultant of any Person:


(i)        compete with the Company in any business that provides, sells or
broadcasts network and/or syndicated radio programming/services and/or
commercial inventory in competition with that then carried on by the Company
and/or its Related Entities;
  
(ii)        engage in or carry on any Restricted Activity;


(iii)        employ or offer to employ or solicit employment of any employee or
consultant of the Company or its Related Entities; or


(iv)        solicit (or assist or encourage to solicit), divert or attempt to
divert any business, patronage or customer (including known prospects) of the
Company or its Related Entities to Employee or a competitor of the Company or
its Related Entities.


(b)    Employee further agrees that it shall not, without the Company's prior
written consent, engage in any activity during the Employment Period that would
conflict with, interfere with, impede or hamper the performance of Employee's
duties for the Company or would otherwise be prejudicial to the Company's
business interests. Employee shall not commit any act or become involved in any
situation or occurrence that, in the Company's reasonable judgment, could tend
to bring Employee or the Company into public disrepute, contempt, scandal or
ridicule, could provoke, insult or offend the community or any group or class
thereof, or could reflect unfavorably upon the Company or any of its Sponsors or
Affiliates. Employee shall comply with all applicable laws and regulations
governing the Company and its business, including without limitation,
regulations promulgated by the Federal Communications Commission or any other
regulatory agency. The parties hereto agree that the remedy at law for any
breach of Employee's obligations under this Section 7 or Section 8 (Confidential
Information and the Results of Services) of this Agreement would be inadequate
and that any enforcing

- 5 -



--------------------------------------------------------------------------------




party shall be entitled to injunctive or other equitable relief (without bond or
undertaking) in any proceeding which may be brought to enforce any provisions of
this Section 7. Resort to such equitable relief, however, shall not constitute a
waiver of any other rights or remedies which the Company may have.


8.        Confidential Information and the Results of Services. Employee
acknowledges that the Company has established a valuable and extensive trade in
the services it provides, which has been developed at considerable expense to
the Company, and expects to divulge to Employee certain confidential information
and trade secrets relating to the Company's business, provide information
relating to the Company's customer base and otherwise provide Employee with the
ability to injure the Company's goodwill unless certain reasonable restrictions
are imposed upon Employee which are contained in this Section 8. Employee agrees
that, by virtue of the special knowledge that Employee has received and will
receive from the Company, and the relationship of trust and confidence between
Employee and the Company, Employee has or will have certain information and
knowledge of the operations of the Company that are confidential and proprietary
in nature, including, without limitation, information about Affiliates and
Sponsors. Employee agrees that during the Employment Period and thereafter,
Employee will not make use of or disclose, without the prior consent of the
Company, Confidential Information relating to the Company or any of its Related
Entities (including, without limitation, its Sponsor lists, its
Affiliate/station lists, its technical systems, its contracts, its methods of
operation, its business plans and opportunities, its strategic plans and its
trade secrets), and further, that Employee will return to the Company all
written materials in Employee's possession embodying such Confidential
Information.


9.        Work for Hire. Employee agrees that any ideas, concepts, discoveries,
techniques, patents, copyrights, trademarks or computer programs relating to the
business or operations of the Company and its Related Entities which are
developed or discovered by Employee, solely or jointly with others, during the
Employment Period, shall be deemed to have been made within the scope of
Employee's employment and therefore constitute works for hire and shall
automatically upon their creation become the exclusive property of the Company.
Employee agrees to promptly notify and fully disclose the existence of such
works to the Company. To the extent such items are not works for hire under
applicable law, Employee assigns them and any and all intangible proprietary
rights relating thereto to the Company in their entirety and agrees to execute
any and all documents necessary or desired by the Company to reflect the
Company's ownership thereof.


10.        Communications Act of 1934. Employee represents and warrants that
neither Employee nor, to the best of Employee's knowledge, information and
belief, any other individual, has accepted or agreed to accept, or has paid or
provided or agreed to pay or provide, any money, service or any other valuable
consideration, as defined in Section 507 of the Communications Act of 1934, as
amended, for the broadcast of any matter contained in programs. Employee further
represents and warrants that during the Employment Period, Employee shall comply
with all legal requirements set forth herein.


11.        Certain Definitions. As used in this Agreement, the following
capitalized terms have the meanings indicated:


Affiliates. Any Person with whom the Company has or had a contract or other
arrangement to broadcast, transmit or provide programming and/or commercial
inventory within the twelve (12) months prior to the applicable event and/or
date.

- 6 -



--------------------------------------------------------------------------------






Confidential Information. Information obtained by Employee during the Employment
Period which concerns the affairs of the Company or its Related Entities and
which the Company has requested be held in confidence or could reasonably be
expected to desire to be held in confidence, or the disclosure of which would
likely be embarrassing, detrimental or disadvantageous to the Company or its
Related Entities and including the terms of this Agreement. Confidential
Information shall include the information described in Section 8 as well as
works for hire as described in Section 9 hereof, however, it shall not include
information which Employee can demonstrate to be: (i) information that is at the
time of receipt by Employee in the public domain, known to Employee or is
otherwise generally known in the industry or subsequently enters the public
domain or becomes generally known in the industry through no fault of Employee
or (ii) information that at any time is received in good faith by Employee from
a third party which was lawfully in possession of the same and had the right to
disclose the same. Notwithstanding any provision to the contrary contained
herein, the terms of this Agreement may be disclosed to Employee's legal,
financial and tax advisors and any members of Employee's immediate family, which
for purposes hereof shall include Employee's spouse, parents, children,
siblings, grandparents, grandchildren, mother-in-law and father-in-law.


Person. Any individual, corporation, partnership, joint venture, limited
liability partnership or limited liability company, trust, unincorporated
organization, association or other entity.


Related Entity or Related Entities. Any Person that directly or indirectly
controls, is controlled by, or is under common control with the Company (or its
successor or assign). As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.


Restricted Activities. Any of the following: (i) providing services to a radio
network or syndicator, or any direct competitor of the Company or its Related
Entities that provides, sells or broadcasts network and/or syndicated radio
programming/services and/or commercial inventory; (ii) soliciting Sponsors and
dealing with accounts with respect to the immediately preceding clause (i);
(iii) soliciting Affiliates to enter into any contract or arrangement with any
Person to provide the information set forth in clause (i); or (iv) forming or
providing operational assistance to any business or a division of any business
engaged in the foregoing activities.


Sponsor(s). Any and all client advertisers of the Company (including its
subsidiaries) including without limitation advertisers whose commercial material
is to be, is or was incorporated in any one or more of the Company's programs or
announcements, live or recorded, or pursuant to an arrangement with an
affiliated station, broadcaster or transmitter of the Company's programming.


12.        Choice of Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


13.        Arbitration. The parties hereby agree that any and all claims or
controversies relating to Employee's employment with the Company, or termination
thereof, including but not limited to claims for breach of contract, tort,
unlawful discrimination or harassment (including any claims arising

- 7 -



--------------------------------------------------------------------------------




under Title VII, the Americans with Disabilities Act, and the Age Discrimination
in Employment Act), and any violation of any local, state or federal law
(“Arbitrable Claims”), except for any equitable relief sought by a party, shall
be resolved by arbitration in accordance with the then applicable JAMS
Employment Arbitration Rules And Procedures. However, claims under applicable
workers' compensation laws or the National Labor Relations Act shall not be
subject to arbitration. Arbitration under this Agreement shall be the exclusive
remedy for all Arbitrable Claims and shall be final and binding on all parties.
Unless the parties mutually agree otherwise, the arbitrator shall be selected
from a panel provided by JAMS and the arbitration shall be held in New York
County, New York. Any court having jurisdiction thereof may enter judgment on
the award rendered by the arbitrator(s). THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY OF ANY MATTERS SUBJECT TO ARBITRATION UNDER
THIS AGREEMENT. The prevailing party in any arbitration brought under the terms
hereof, shall be entitled to request reimbursement of reasonable attorney's fees
and expenses.    


14.        Assignment. The rights of the Company hereunder may, without the
consent of Employee, be assigned by the Company to any Related Entity or
successor of the Company or any entity which acquires all or substantially all
of the Company's assets. Except as provided in the preceding sentence, the
Company may not assign all or any of its rights, duties or obligations hereunder
without the prior written consent of Employee. This Agreement is not assignable
by Employee.


15.        Merger or Reorganization. In the event of any merger, consolidation,
dissolution or reorganization of the Company (including but not limited to any
reorganization where the Company is not the surviving or resulting entity), or
any transfer of all or substantially all of the assets of the Company, the
provisions of this Agreement shall inure to the benefit of and shall be binding
upon the surviving or resulting partnership or the corporation (or other entity)
or person(s) to which such assets shall be transferred.


16.        Remedies. Except as it may elect otherwise, the Company shall have
all rights, powers or remedies provided by law or equity for breach of this
Agreement available to it, it being understood and agreed that no one of them
shall be considered as exclusive of the others or as exclusive of any other
rights, powers and remedies allowed by law. The exercise or partial exercise of
any right, power or remedy shall neither constitute the election thereof nor the
waiver of any other right, power or remedy. Without limiting the generality of
the foregoing, Employee agrees that, in addition to all other rights and
remedies available at law or in equity, the Company shall be entitled to
enforcement of this Agreement in accordance with the principles of equity
(without bond or undertaking), the remedy at law being hereby agreed and
acknowledged by Employee to be inadequate.


17.        Section 409A of the Code.


(a)    Although the Company does not guarantee the tax treatment of any
particular payment or benefit, it is intended that the provisions of this
Agreement provide for payments or benefits that either comply with, or are
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.


(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon

- 8 -



--------------------------------------------------------------------------------




or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If Employee is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit made subject to this Section 17(b), to
the extent required to be delayed in compliance with Code Section 409A(a)(2)(B)
and to the extent such payment and benefits exceed the Separation Pay Limit (as
defined herein) , such payment or benefit shall not be made or provided prior to
the earlier of (i) the expiration of the six-month period measured from the date
of Employee's “separation from service” and (ii) the date of Employee's death.
On the first day of the seventh month following the date of Employee's
“separation from service” or, if earlier, on the date of his death, all payments
delayed pursuant to this Section 17(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. For purposes of this
Agreement, the “Separation Pay Limit” means two times the lesser of: (i)
Employee's annualized compensation based on Employee's annual rate of pay for
Employee's taxable year preceding the taxable year in which Employee's
termination of employment occurs; and (ii) the maximum amount that may be taken
into account under a tax-qualified plan pursuant to Code Section 401(a)(17) for
the year in which Employee terminates employment.


18.        Survival. The provisions contained in Sections 7 through 19 shall
survive the termination or expiration of the Employment Period and the
Employee's employment with the Company and shall be fully enforceable
thereafter.


19.        Miscellaneous. This Agreement supersedes all prior understandings and
agreements between the parties (including the Company's Related Entities) with
respect to the subject matter hereof. This Agreement contains the entire
agreement of the parties with respect to the subject matter covered hereby and
may be amended, waived or terminated only by an instrument in writing executed
by both parties hereto. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, successors and
permitted assigns. All notices, requests, demands and other communications
permitted or required hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered or delivered by registered or certified
mail, or overnight courier to such address listed below the parties' respective
signature lines or to such other address as notified in writing by the parties;
provided, that, notices to the Company shall be addressed to the attention of
the “co-Chief Executive Officers”, with a copy to the “General Counsel” (who is
also located at the address listed below the Company's signature line). Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. No provision
of this Agreement shall be interpreted against any party because such party
drafted such provision. Submission of this Agreement to Employee, or Employee's
agents or attorneys, for examination or signature does not constitute or imply
an offer of employment, and this Agreement shall have no binding effect until
execution hereof by both the Company and Employee. If either party waives a
breach of this Agreement by the other party, that waiver will not operate or be
construed as a waiver of any subsequent breaches. This Agreement may be executed
in counterparts, including copies transmitted via facsimile or electronic mail,
which together shall constitute but one and the same agreement.



- 9 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is EXECUTED as of the 15th day of May 2012 to
be EFFECTIVE FOR ALL PURPOSES as of the Effective Date.


"COMPANY"


DIAL GLOBAL, INC.




By: /S/ Spencer L. Brown
Name: Spencer L. Brown
Title: co-CEO
Address: 220 West 42nd Street
New York, NY 10036




"EMPLOYEE"
                


/S/ Charles Steinhauer
Charles Steinhauer
Address:





- 10 -

